Citation Nr: 0206136	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  99-00 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an increased rating in excess of 60 percent 
for bronchial asthma, for the period prior to February 24, 
1999.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1986 to June 
1989 and September 1991 to February 1994.  

By rating decision in April 1994, service connection was 
awarded for bronchial asthma.  In August 1996, the veteran 
filed a claim for an increased rating for bronchial asthma.  
This appeal arises from the August 1996 rating decision from 
the Baltimore, Maryland, Regional Office (RO) that continued 
the evaluation of the veteran's service connected bronchial 
asthma at 10 percent.  A Notice of Disagreement was filed in 
August 1997 and a Statement of the Case was issued on July 6, 
1998, which increased the evaluation of the veteran's 
service-connected bronchial asthma from 10 percent to 30 
percent and gave the veteran one year to appeal.  As it may 
have been unclear as to the timeframe in which the veteran 
had to file a substantive appeal, the substantive appeal 
filed in January 1999, having been filed within one year from 
July 1998, is considered timely.  A March 1999 Supplemental 
Statement of the Case increased the evaluation to 60 percent 
disabling.

The veteran has, during the course of this appeal, been 
awarded an increased rating, to 100 percent, for her 
bronchial asthma.  This grant, however, has only been made 
effective from February 24, 1999.  Because there has been no 
clearly expressed intent on the part of the veteran to limit 
her appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  Accordingly, this issue remains 
in appellate status.  

The veteran's claim was first presented to the Board in 
August 2000, at which time it was remanded for additional 
development.  




FINDINGS OF FACT

1.  Prior to February 24, 1999, the veteran's bronchial 
asthma was characterized by frequent attacks and the need for 
daily inhalation of medication.  

2.  Prior to February 24, 1999, the veteran's bronchial 
asthma resulted in a FEV-1 of 77 percent of predicted value 
and a FEV-1/FVC score of 101 percent of predicted value.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent prior to 
February 24, 1999, for the veteran's service-connected 
bronchial asthma are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & West Supp. 2001); 38 C.F.R. §§ 4.2, 4.3, 4.7, 
4.97, Diagnostic Code 6602 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent a May 1996 respiratory examination, at 
which time she reported intermittent asthma symptoms which 
are often worse in cold weather.  She takes medication daily.  
She was described as thin, well-developed, and well-
nourished, and her lungs were clear to percussion and 
auscultation.  She was without dyspnea, wheezing, or cough.  
Her bronchial asthma was described as mild and stable.  

In August 1996, the veteran filed a claim for an increased 
rating for her service-connected bronchial asthma.  At the 
time, her asthma was rated as 10 percent disabling.  That 
same month, the RO issued a rating decision denying an 
increased rating in excess of 10 percent for her bronchial 
asthma.  She responded with a timely Notice of Disagreement, 
initiating this appeal.  

VA medical treatment records indicate the veteran has been 
seen on several occasions for exacerbation of her asthma.  In 
January 1996, she was treated for shortness of breath which 
was unresponsive to medication.  She experienced a similar 
episode in February 1996.  Pulmonary function testing 
performed in February 1996 revealed no obstructive 
ventilatory defect.  By March 1996, she was doing much 
better, but in September 1996, she again reported non-
specific breathing problems.  She gave a history of two to 
three asthma attacks per day.  In a subsequent written 
statement, the veteran again reported daily asthma attacks, 
as well as frequent emergency room visits between 1995 and 
1998 for asthma treatment.  

A second VA medical examination was afforded the veteran in 
September 1997.  She reported needing emergency treatment for 
her asthma on several occasions in the previous year, but no 
hospitalizations.  On physical examination, she was well-
developed and in no acute distress.  Her lungs were clear to 
percussion and auscultation.  She was without wheezing, 
dyspnea, or cough.  Her bronchial asthma was again 
characterized as stable, and of mild to moderate severity.  

Pulmonary function tests were performed on the veteran in 
December 1997.  She exhibited an FEV-1 score of 77 percent of 
predicted value, an FVC score of 77 percent, and an FEV-1/FVC 
score of 101 percent of predicted value.  

A December 1998 written statement was received from A.B., 
M.D., who treated the veteran in November 1998.  Dr. B. 
described the veteran's asthma as "severe," and stated she 
requires daily medication and frequent visits to the doctor.  

In July 1998, the veteran was awarded an increased rating, to 
30 percent, for her bronchial asthma, effective from October 
7, 1996.  In a subsequent March 1999 Supplemental Statement 
of the Case, her disability rating for bronchial asthma was 
increased to 60 percent, effective from August 14, 1996.  A 
100 percent rating, effective from February 24, 1999, was 
awarded in November 2001.  

The veteran's claim was initially presented to the Board in 
August 2000, at which time it was remanded for additional 
development.  

In May 2001, the veteran was afforded a letter by the RO 
informing her of recent changes in the laws and regulations 
pertinent to her claim, and requesting any additional 
evidence relevant to her claim.  

The veteran testified at a personal hearing at the RO in June 
2001.  She related a long history of shortness of breath, 
limited physical capabilities, and frequent asthma attacks.  
She currently uses a variety of daily medications to control 
her asthma, and visits her physician on a regular basis.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In 
addition, VA recently promulgated new regulations 
implementing these statutory changes.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). 

Under the changes in the law and regulations, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  In a May 2001 letter 
to the veteran, the RO informed her of the changes made by 
the VCAA, as well as requested any additional evidence 
pertinent to her claim.  Therefore, the VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed regarding the claim for increase herein 
under consideration.  Also, it is noted that VA has a duty 
under the VCAA to assist the veteran in obtaining evidence 
necessary to substantiate her claim, and the Board's prior 
remand of this matter is clear evidence of its intent to 
ensure complete evidentiary and procedural development of 
this matter.  Several VA medical examinations have been 
afforded her during the course of this appeal, and the 
veteran has not referenced any other evidence not of record 
that might otherwise affect the outcome of the claim now 
before the Board.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The VA has satisfied its 
duties to notify and to assist the appellant, and, as such, 
further development requiring expenditure of VA resources is 
not warranted.  In view of the foregoing, no possibility of 
prejudice to the veteran is found were the Board to proceed 
to adjudicate the merits of the issue now on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 
(O.G.C. Prec. 16-92).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  Where, however, 
an increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  

The Board notes, at the outset, that the criteria used to 
rate respiratory disorders was changed, effective October 7, 
1996.  To that extent, the record shows that the veteran has 
had notice of the former and revised criteria for evaluating 
her bronchial asthma.  When a law or regulations change 
during the pendency of a veteran's appeal, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  Revised statutory or 
regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 2000); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  In this case, the RO has considered the veteran's 
claim for a higher evaluation for bronchial asthma under both 
the former and the revised schedular criteria; hence, there 
is no prejudice to the veteran in the Board doing likewise.  
See Bernard, supra; see also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

Prior to October 7, 1996, service connected bronchial asthma 
was evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996).  The criteria for this Diagnostic Code are as 
follows:

Severe asthma involving frequent attacks 
of asthma (one or more attacks weekly), 
marked dyspnea on exertion between 
attacks with only temporary relief by 
medication where more than light manual 
labor is precluded 					
	60
Pronounced asthma, involving very 
frequent asthmatic attacks with severe 
dyspnea on slight exertion between 
attacks and with marked loss of weight or 
other evidence of severe impairment of 
health 		100
A note associated with this diagnostic 
code stipulates that in the absence of 
clinical findings of asthma at the time 
of examination, a verified history of 
asthmatic attacks must be of record.  

38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  

Effective October 7, 1996, bronchial asthma was rated 
according to the general formula for restrictive lung 
disease.  The new rating criteria provide the following: 

FEV-1 of 40 to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for 
required care of exacerbations, or; 
intermittent (at least three per year) 
courses of systemic (oral or parenteral) 
corticosteroids						
					60
FEV-1 less than 40 percent predicted, or 
FEV- 1/FVC less than 40 percent, or more 
than one attack per week with episodes of 
respiratory failure, or requiring daily 
use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-
suppressive medications 				
				100
A note associated with this diagnostic 
code stipulates that in the absence of 
clinical findings of asthma at the time 
of examination, a verified history of 
asthmatic attacks must be of record.  

38 C.F.R. § 4.97, Diagnostic Code 6602 (2001).  

Considering first the old criteria, the record prior to 
February 24, 1999, does not reflect the sort of pronounced 
asthma, involving very frequent asthmatic attacks with severe 
dyspnea on slight exertion between attacks and with marked 
loss of weight or other evidence of severe impairment, which 
would warrant a 100 percent rating.  At the time of her May 
1996 VA medical examination, the veteran's asthma was 
described as mild and stable, and she displayed no evidence 
of weight loss or other physical impairment resulting from 
her asthma.  Although she sought emergency treatment on 
several occasions between 1995 and 1999, her symptoms were 
usually non-specific and emergency room records do not 
reflect that her asthma caused marked weight loss or other 
evidence of severe impairment.  On reexamination in September 
1997, her asthma was again characterized as stable and of 
mild to moderate severity.  In a December 1998 written 
statement, a private physician described the veteran's asthma 
as severe, but did not indicate that it resulted in any other 
physical impairment.  Overall, the preponderance of the 
evidence is against an increased rating in excess of 60 
percent prior to February 24, 1999, under the old rating 
criteria.  

Next, the veteran's claim must be considered under the 
revised rating criteria, at least for the period from October 
7, 1996, the effective date of the revisions, to February 24, 
1999.  The veteran's pulmonary function testing, however, 
does not reflect a FEV-1 less than 40 percent predicted, or 
FEV- 1/FVC less than 40 percent, or more than one attack per 
week with episodes of respiratory failure, or requiring daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  According 
to her December 1997 pulmonary function test results, the 
veteran had a FEV-1 of 77 percent of predicted value, and a 
FEV-1/FVC ratio of 101 percent of the predicted value.  
Although she reported daily asthma attacks during the period 
in question, she has experienced no episodes of respiratory 
failure, according to the evidence of record.  Finally, 
although she has taken corticosteroids since 1996 for her 
asthma, she takes them in aerosol, not oral or parenteral, 
form, according to May 1996 and September 1997 VA medical 
examination reports.  Overall, an increased rating to 100 
percent under the revised rating criteria is not warranted 
for the veteran's asthma, for the period prior to February 
24, 1999.  

In conclusion, an increased rating in excess of 60 percent is 
not warranted under either the new or old rating criteria for 
the veteran's bronchial asthma for the period prior to 
February 24, 1999.  Consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran.  The evidence discussed herein does not show that 
the service connected disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's bronchial asthma has 
itself required no periods of hospitalization since his 
service separation, and is not shown by the evidence to 
prevent employment in and of itself, as the evidence does not 
indicate she is unable to work due exclusively to her 
bronchial asthma.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
respiratory disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  


ORDER

An rating in excess of 60 percent for service-connected 
bronchial asthma prior to February 24, 1999 is denied.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

